11/09/2022


     IN THE SUPREME COURT OF THE STATE OF MONTANA

                           No. DA 21-0212
                         __________________

STATE OF MONTANA,

          Plaintiff and Appellee,

     v.                                          ORDER

JOSHUA GLEN REID,

          Defendant and Appellant.
                        __________________


     Upon consideration of the Appellant’s motion to consolidate cases

and amend the caption, having no objection from the State and with good

cause appearing, Appellant’s motion to consolidate is GRANTED.

     It is hereby ORDERED that Cause Nos. DA 21-0212, DA 21-0213,

and DA 21-0214 are hereby consolidated for the purposes of appeal

under Cause No. DA 21-0212 and as captioned as above.




                                                             Electronically signed by:
                                                                   Mike McGrath
                                                      Chief Justice, Montana Supreme Court
                                                                 November 9 2022